           Case 2:18-cr-00295-APG-GWF Document 65 Filed 08/27/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

                                                   ***
 3
      UNITED STATES OF AMERICA,                           Case No. 2:18-cr-295-APG-GWF
 4
                            Plaintiff,                    ORDER DENYING EMERGENCY
 5                                                        MOTION FOR REDUCTION OF
            v.                                            SENTENCE
 6 JOHNTAE DARNELL BLAND,                                 (ECF NO. 56)
 7                          Defendant.

 8

 9          Defendant Johntae Darnel Bland pleaded guilty to distributing methamphetamine. ECF

10 No. 42. I sentenced him to 65 months in prison and three years of supervised release. Id. He has

11 served approximately one-third of that custodial sentence. He now seeks immediate release from

12 prison under the “compassionate release” statute because he contracted COVID-19 while

13 incarcerated. ECF No. 56. The Government opposes release, primarily because Bland has

14 recovered and his health appears to be reverting back to his pre-infected state. ECF No. 64.

15          The compassionate-release provision of 18 U.S.C. § 3582(c)(1)(A)(i) allows me to reduce

16 a sentence based on “extraordinary and compelling reasons.” I must consider the factors in 18

17 U.S.C. § 3553(a) “to the extent that they are applicable,” and any sentence reduction must be

18 “consistent with applicable policy statements issued by the Sentencing Commission,” including

19 the requirement that the defendant “is not a danger to the safety of any other person or to the

20 community.” Id. (referring to U.S.S.G. § 1B1.13(2)).

21          The COVID-19 pandemic presents a risk to all incarcerated people. It also presents a risk

22 to citizens who are not incarcerated. The Bureau of Prisons (BoP) is taking steps to treat and

23 prevent the spread of the virus at FCI Victorville Medium I where Bland is housed. While its

     efforts have not been completely successful, no person or entity has yet discovered a cure or
          Case 2:18-cr-00295-APG-GWF Document 65 Filed 08/27/20 Page 2 of 2



 1 vaccine for the virus. Once Bland was diagnosed, he was treated and his vital signs have

 2 returned to normal. ECF No. 57 at 4. Even if he develops some longer-lasting health effects

 3 (e.g., anxiety, see id.), there is no evidence the BoP can’t treat those. I do not find Bland’s

 4 situation to be an “extraordinary or compelling circumstance” that warrants his release.

 5         Even if I could so find, I would deny Bland’s motion based on the § 3553(a) factors.

 6 Bland has over 15 misdemeanor convictions and three felony conviction. He was on probation at

 7 the time he committed this crime. Several bench warrants have been issued for his failure to

 8 appear for court hearings, leading to numerous arrests. He has demonstrated an unwillingness to

 9 comply with court procedures, which suggests he would not comply with the significant

10 limitations I would impose on him if I were to order him released at this time.

11         During sentencing, I evaluated the § 3553(a) factors and concluded Bland was entitled to

12 a 19-month downward variance. I have re-examined those factors and my analysis has not

13 changed simply because he contracted COVID-19. A further reduction in his sentence would

14 defeat the deterrent effect that I intended, ignore Bland’s criminal history and characteristics, and

15 create an unwarranted sentencing disparity. 1 Nothing convinces me he is entitled to a further

16 reduction of his sentence.

17         I THEREFORE DENY the defendant’s motion for reduction of his sentence (ECF NO.

18 56).

19         Dated: August 27, 2020.

20                                                        Andrew P. Gordon
                                                          UNITED STATES DISTRICT JUDGE
21
           1
            Bland argues that he “is no more culpable than a defendant who was convicted and
22
   completed his sentence before COVID-19.” ECF No. 56 at 29. True, but nor is he less culpable
   than such a defendant, and he should not get a significantly reduced sentence simply because he
23
   contracted COVID-19.


                                                     2
